Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/224,371, filed 4/7/2021, which is a continuation-in-part of application 16/250,164, now U.S> Pat. No. 11,002,071.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 3, claim 3, line 3, claim 4, lines 2 and 3, claim 8, lines 2-3, claim 9, lines 1 and 4, and claim 10, lines 1, 3, 4 and 6, it is not clear if referring to the spring arms of the shade or the retaining clip.  By changing “spring arms” to “retaining arms” or clarifying that the arms are “spring arms of the retaining clips” or “spring arms of the shade” depending on which element is being defined the rejection would be overcome.
In claim 3, lines 2-3, “the proximate ends” has no antecedent basis.  It appears the phrase should be “proximal ends” and making this change would overcome the rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,002,071. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a battery operated shade adapted to adjustably cover a structural opening comprising: a shade material extending from a top end to a bottom end; a motor drive unit operably connected to the top end of the shade material to raise and lower the shade material between an upper limit and a lower limit to adjustably cover and uncover the structural opening; a shade housing adapted to at least partially conceal the motor drive unit, wherein the shade housing comprises an opening from which the shade material exits the shade housing; a battery compartment adapted to removably retain batteries for providing power to the motor drive unit; and a pair of swing arms each comprising a proximal end pivotally connected to the shade housing and a distal end connected to the battery compartment; wherein the pair of swing arms are adapted to pivot with respect to the shade housing to swivel the battery compartment from a first position, where the battery compartment is at least partially concealed by the shade housing and the pair of swing arms are retained within the shade housing by a pair of retaining clips(locking mechanism, see claim 19, and nipples 217 and channel 234), to a second position, where the battery compartment extends out of the shade housing(see claim 1 of the application and claims 1 and 19 of the patent), a pair of support brackets each comprising one of the pair of swing arms, wherein the pair of support bracket connect the pair of swing arms to the shade housing(see claim 4 of the application and claim 10 of the patent, the use of brackets with a housing is well known in the art and the swing arms are attached to the brackets via the housing), the battery compartment is slidably connected to the pair of swing arms such that it slides with respect to the swing arms between their distal end and proximal end(see claim 8 of the application and claim 12 of the patent), each swing arm comprises a longitudinal channel extending from about its proximal end to about its distal end, wherein the battery compartment comprises nipples in each of its ends adapted to slide within the longitudinal channel in each swing arm(see claim94 of the application and claim 13 of the patent), wherein when the swing arms and thereby the battery compartment are in the first position, the battery compartment is positioned proximate to the proximal ends of the swing arms, and wherein when the swing arms and thereby the battery compartment are in the second position, the battery compartment is positioned proximate to the distal ends of the swing arms(see claim 10 of the application and claim 14 of the patent), the battery compartment extends out of the shade housing through the opening in the shade housing(see claim 11of the application and claim 1 of the patent), the battery compartment is attached to the shade housing below the motor drive unit, wherein the opening in the shade housing is located below the battery compartment(see claim 12 of the application and claim 1 of the patent), the shade housing comprises a front wall connected to a bottom wall that defines the opening(see claim 13 of the application and claim 3 of the patent), the battery compartment comprises a battery opening that traversely extends through a side surface of the battery compartment(see claim 14 of the application and claim 5 of the patent), the battery compartment comprises a door adapted to translate from a closed position where it closes the battery opening to an opened position where it exposes the battery opening(see claim 15 of the application and claim 6 of the patent), the door comprises a latch adapted to removably fasten to a mating groove disposed on the battery compartment to maintain the door in a closed position(see claim 16 of the application and claim 20 of the patent), the motor drive unit is adapted to determine whether power of the batteries in the battery compartment is below a minimum battery threshold and when determining that the battery power is below the minimum battery threshold to move the shade material to a battery replacement position(see claim 17 of the application and claim 15 of the patent), the battery replacement position comprises a position where the bottom end of the shade material is positioned at a predetermined distance from the upper limit(see claim 18 of the application and claims 16-17 of the patent), the minimum battery threshold corresponds to the battery power required to raise the shade material from the lower limit to the battery replacement position(see claim 19 of the application and claim 17 of the patent) and wherein after moving the shade material to the battery replacement position, the motor drive unit disables movement of the shade material until the batteries are replaced(see claim 20 of the application and claim 20 of the patent).

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows the shade having retaining clips on the swings arms with retaining arms retaining the swing arms, as in claim 2, or a connector bracket with a port retaining portion for retaining a port and adapted to swivel with respect to the housing and be retained within a third retaining clip when the connector is concealed by the housing, as defined in claim 5, nor any motivation to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/